People v Moise (2016 NY Slip Op 07588)





People v Moise


2016 NY Slip Op 07588


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Renwick, J.P., Moskowitz, Kapnick, Kahn, Gesmer, JJ.


2189 4514/10

[*1]The People of the State of New York, Respondent,
vEddie Moise, Defendant-Appellant.


Stanley Neustadter, Cardoza Appeals Clinic, New York (Anthony Faranda of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered May 28, 2014, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, criminal sale of a firearm in the third degree and unlawful possession of ammunition, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
The evidence at the Hinton  hearing established an overriding interest that warranted a limited closure of the courtroom during an undercover officer's testimony, consisting of a screening procedure, and this procedure did not violate defendant's right to a public trial (see Waller v Georgia , 467 US 39 [1984]). Although the officer's duties in undercover firearms purchases extended over a large geographic area, the People made a strong showing of other factors, not necessarily tied to geography, supporting the requisite overriding interest (see People v Jones , 96 NY2d 213, 220 [2001]), most notably the enhanced danger involved in the purchase of firearms.
Defendant's arguments concerning the exclusion, or alleged exclusion, of particular persons are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the record fails to support his claim that two of his relatives were excluded, and it supports the court's exclusion of two of defendant's friends.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK